Citation Nr: 1137076	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-09 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
The Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder.

2. Entitlement to service connection for a psychiatric condition other than posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to April 1969, including service in the Republic of Vietnam.

This matters is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2005 (denying service connection for posttraumatic stress disorder) and in June 2005 (denying service connection for a psychiatric condition other than posttraumatic stress disorder) of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The claims were previously before the Board in February 2009 when the claims were remanded for further development.  As the requested development in regard to the claim of service connection for a psychiatric condition other than posttraumatic stress disorder has been completed, no further action to ensure compliance with the remand directive is required as to that claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The file contained some medical records in Spanish for which a translation has not been obtained.  Accordingly, the medical records were submitted for translation in December 2009 and the case was placed in abeyance.  In September 2011, the Board received the file with English translations of some of the documents; however, not all of the potentially relevant records have been translated.

The claims are REMANDED to the RO via the Appeals Management Center  in Washington, DC.







REMAND

The claim of service connection for posttraumatic stress disorder was remanded in February 2009 for further development to include a request for the Veteran's service personnel records and the Veteran was asked to provide additional information on alleged in-service stressors.  Although the Veteran was not able to furnish any additional information, his service personnel records do show the dates of service in Vietnam.    

Moreover, after the most recent supplemental statement of the case was issued, the evidentiary standard for establishing an in-service stressor to support the diagnosis posttraumatic stress disorder was amended.  The amended regulation provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to that stressor, in the absence of clear and convincing evidence to the contrary and where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (as amended).

Additionally, the record shows that the Veteran's mental health condition has been variously diagnosed as either posttraumatic stress disorder or major depressive disorder or schizophrenia.  Multiple medical diagnoses that differ from the claimed condition, in this case, posttraumatic stress disorder, do not necessarily represent wholly separate claims, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant, and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  





Finally, as noted above, some of the potentially relevant medical records have not yet been translated into English.  All identified outstanding medical records in Spanish should be translated by the RO on remand, to include, if possible, those handwritten documents which were deemed illegible by the previous translator.

Accordingly, the case is REMANDED for the following action:

1.  Translate all Spanish documents in Volume One, which have been identified by a pink post-it note with the word "Translate," including the medical records which the previous translator labelled as illegible.

2.  Request from the appropriate custodian of Federal records the unit history of Battery B, 8th Battalion, 4th Field Artillery, U.S. Army, from April 1968 to April 1969.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the Veteran's current psychiatric disorder or disorders, however diagnosed, including posttraumatic stress disorder, major depressive disorder, or schizophrenia, is related to service to include any of the in-service stressors, including fear of hostile military activity, if hostile military activity is consistent with the circumstances and conditions of the Veteran's duties in Vietnam.


4.  On completion of the foregoing, the claims should be adjudicated.  If any decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 




Department of Veterans Affairs


